In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Ain, J.), dated March 12, 1991, which, inter alia, *803granted the motion of the defendants Long Beach Memorial Hospital and John A. Russo for summary judgment dismissing the complaint insofar as it is asserted against them.
Ordered that the order is affirmed, with costs.
The attorneys allegedly retained by the plaintiff were not served with the conditional order of preclusion because of their own unexplained failure to serve on the respondents’ counsel a consent to change attorney, as is required pursuant to CPLR 321 (b). Under these and all of the other circumstances of this case (see, La Buda v Brookhaven Mem. Hosp. Med. Ctr., 98 AD2d 711), we conclude that the plaintiff has not demonstrated an excusable default (see, White v Leonard, 140 AD2d 518), or a meritorious cause of action. Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.